427 F.2d 715
UNITED STATES of America, Plaintiff-Appellee,v.Bill HOLDER, Defendant-Appellant.
No. 24943.
United States Court of Appeals, Ninth Circuit.
June 9, 1970, Rehearing Denied Aug. 5, 1970.

Appeal from the United States District Court for the District of Montana; William J. Jameson, Judge.
Samuel A. Anderson (argued), Thomas J. Burns, Littleton, Colo., Ernest F. Boschert, Billings, Mont., Bill Holder, for appellant.
Keith Burrowes (argued), Asst. U.S. Atty., Otis L. Packwood, U.S. Atty., Billings, Mont., for appellee.
Before BROWNING and CARTER, Circuit Judges, and PENCE,1 District judge.
PER CURIAM:


1
Appellant was convicted by a jury and sentenced for a violation of 18 U.S.C. 875(c), transmitting in interstate commerce a communication containing a threat to injure the person of another.  We affirm.


2
The district judge prepared an opinion, United States v. Holder, 302 F.Supp. 296 (D.C.Mont.1969).  We are content with his disposition of the case and agree with the contents of the opinion with one exception on which we now comment.  We do not rely upon and express no opinion as to the effect of Watts v. United States, (1968), 131 U.S.App.D.C. 125, 402 F.2d 676, reversed on another ground in 394 U.S. 705, 89 S.Ct. 1399, 22 L.Ed.2d 664 (1969).  The case arose under another statute, 18 U.S.C. 871(a) concerning threats against the life of the President.  The Supreme Court, in reversing, left open the effect of the majority opinion in the circuit.


3
Affirmed.



1
 Honorable Martin Pence, United States District Judge for the District of Hawaii, sitting by designation